Luke, J.
At the February term, 1916, of the superior court, Cora Lott was tried on an indictment charging her with murder, and as asserted by her in her motion for a new trial, and in her bill of exceptions in this court (Lott v. State, 18 Ga. App. 747, 90 S. E. 727), the jury convicted her of the offense of voluntary manslaughter, and she. was sentenced accordingly. The conviction was sustained by this court, and on December 1, 1916, she presented to the judge of the superior court a petition to vacate the verdict and sentence, on the ground that the jury failed to convict her of any offense, their verdict finding her guilty of “vonuntory” manslaughter. Held: The petition was clearly without merit, and the court committed no error in refusing to entertain it.

Judgment affirmed.


Wade, O. J., and George, J., concur.